Citation Nr: 0405947	
Decision Date: 03/05/04    Archive Date: 03/19/04	

DOCKET NO.  02-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from December 1942 
to December 1946, from January 1951 to December 1954, and 
from March 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Boston, Massachusetts.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to notice and the duty to 
assist.  VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The Board notes that except for a copy of the veteran's 
discharge examination report from his second period of 
service in December 1954, there are no other service medical 
records in the file.  It is presumed that the veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center in 1973.  In such cases, VA 
has a heightened obligation to assist a claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); 38 U.S.C.A. § 5107(a).  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  Id., see also Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in fire-related cases.  
The following nonexhaustive list of documents may be 
substituted for service medical records in this case:  
Statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge, what is 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedural Manual, M21-1, Part III, paragraph 
4.25(c) and 4.29 (October 6, 1993).  The veteran has not been 
informed of these alternate sources that could be utilized in 
substantiating his claim.  

The Board notes that the RO has attempted to assist the 
veteran in developing his claim.  The veteran has indicated 
that he was hospitalized for about 27 days at the Olathe 
Naval Air Station, in Olathe, Kansas, in 1954.  The RO was 
able to obtain a morning report for the period ending 
February 4, 1954, which showed the veteran was assigned to a 
unit at the U. S. Naval Air Station at Olathe, Kansas, at 
that time.  Unfortunately, the naval air station at that 
location has been closed for a number of years.

In his application for compensation benefits received in 
November 2000, the veteran stated that he was seen by a 
private physician at the Cable Hospital in Ipswich, 
Massachusetts, for back trouble in 1962 and 1963.  He added 
that he was also seen by a chiropractor in Portsmouth, New 
Hampshire, for back problems from the 1960's to the present 
time.  Of record is an undated statement from the 
chiropractor to the effect that the veteran had been a 
patient of his since 1973 for low back problems.  

At the time of examination by VA in January 2001, the veteran 
stated that, following discharge from his final period of 
active service, while working for United Shoe Company in 1961 
or 1962, he had a recurrence of severe low back pain and was 
hospitalized at the Cable Hospital in Ipswich, Massachusetts.  
That facility is no longer in operation.  It is not known 
from the evidence of record whether the records from that 
hospital were transferred to the Beverly Hospital in Beverly, 
Massachusetts. 

Also, the Board notes that information available to it 
reveals that the United Shoe Company in Beverly has been 
closed for a number of years now.  The record does not 
reflect where the veteran was employed after the United Shoe 
Company was closed.  There is no indication of record that 
any attempt was made to obtain reports of employment 
examinations done at any companies where the veteran might 
have been employed following his service discharge.

At the time of examination by VA in January 2001, a diagnosis 
was made of chronic lumbosacral strain.  The examiner did not 
offer an opinion as to the etiology of the lumbosacral 
strain. There is no indication in the report of either a 
spinal examination or a general medical examination given the 
veteran in January 2001, that the claims folder was reviewed 
by the examiners.  In his informal hearing presentation, 
dated in February 2004, the veteran's accredited 
representative asked that the veteran be accorded an 
examination, with the examiner requested to provide an 
opinion as to whether or not the veteran has a low back 
disorder which is etiologically related to his active 
service.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  If records sought have not 
been obtained, the RO should notify the 
veteran of the records that were not able 
to be obtained, explain the efforts taken 
to obtain them, and describe any further 
action that might be taken.  The veteran 
should be informed of the various types 
of documentation which may serve as 
evidence in regard to his claim for 
service connection in lieu of his 
destroyed service medical records under 
VA Adjudication Procedural Manual, M21-1, 
Part II, paragraph 4.25(c) and 4.29.  In 
particular, the veteran should be made 
aware that statements from service 
associates and evidence such as 
contemporaneous letters to family or 
friends referencing any pertinent 
problems during service are considered 
appropriate items with regard to his 
claim for service connection.  The 
veteran should also be asked if he 
recalls when the Cable Hospital was 
closed and when he began going to the 
Beverly Hospital for any treatment or 
evaluation regarding his low back 
difficulties.  

2.  The veteran should be accorded an 
orthopedic examination by an appropriate 
specialist for the purpose of determining 
the nature and etiology of any low back 
disorder which may be present.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All appropriate studies, to 
include X-ray studies, are to be 
performed.  The examiner should offer an 
opinion, with complete rationale, as to 
the etiology of any low back disorder and 
opine as to whether it is at least as 
likely as not that any current low back 
disorder is attributable to the veteran's 
active service.

3.  Thereafter, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, the case should be returned to Board, if otherwise in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  However, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS    
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




